Title: On the Rise of a War Party, [1793]
From: Hamilton, Alexander
To: 



[Philadelphia, 1793]

Every new political occurrence renders it more and more apparent, that there is a description of men in this country, continually on the Watch to defame and if possible to convulse the Government of the UStates. No important measure of that government from whatever quarter it proceeds, can escape their malevolent vigilance. Tis a consolation, however, that by overacting their part, they betray their real character, in spite of the mask of superior patriotism, under which they endeavor to seduce the public judgment. In the paroxisms of their phrenzy, they tear aside the viel of their own hypochrysy; and unfold themselves to the public eye and indignation and incorrigible adversaries of National Order and Prosperity. It was once the wish and the hope of moderation, that time reflection and experience would mitigate, if not cure their enmity. But this hope can no longer be indulged with safety. Tis a deceitful one, that must be discarded as tending to render virtuous men the dupes of a perpetual and implacable conspiracy against the general weal. It has become necessary to the security of the essential interests of the Union that all true patriots, all sincere lovers of peace all real friends
